Citation Nr: 0521736	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1990 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Waco, 
Texas Regional Office of the Department of Veterans Affairs 
(VA), which continued the veteran's rating of 30 percent for 
Meniere's syndrome.  The veteran requests a higher rating.  
The veteran's appeal was subsequently transferred to the 
Boise, Idaho Regional Office (RO).

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in October 2004.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's Meniere's syndrome is manifested by 
complaints of attacks consisting of fullness in both ears, 
hearing loss, bilateral tinnitus, vertigo, and cerebellar 
gait, occurring three times per week.


CONCLUSION OF LAW

The criteria for a 100 percent rating for Meniere's syndrome 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.


Factual Background

In April 2001, the veteran submitted a claim for an 
evaluation in excess of 30 percent for Meniere's syndrome.

In September 2001, the veteran underwent a VA ear disease 
examination, wherein she reported having several episodes per 
day of vertigo.  She also had a strong positional component 
in that if she rolled over to the left side, she became very 
dizzy, and if she moved in a certain way, she became dizzy.  
She also complained of some fullness in both ears during 
these attacks.  She complained of bilateral tinnitus, which 
was intermittent and would sometimes only last for a few 
seconds and occurred several times per day.  Physical 
examination revealed no evidence of swelling involving the 
middle or inferior turbinates.  The diagnosis was bilateral 
tinnitus.

In September 2003, the veteran underwent a VA ear disease 
examination.  The veteran reported the following symptoms 
during an attack of Meniere's syndrome:  a spinning type of 
vertigo with severe attacks which occurred about once weekly, 
intermittent tinnitus with attacks which average about three 
times weekly, nausea with severe attacks but no vomiting, and 
losing her balance and sometimes falling to the floor with a 
severe attack.  The frequency of these attacks was three per 
week.  Duration of attacks was from 30 seconds to two 
minutes.  She also reported falling to the floor twice in the 
last six months as a result of these attacks.  The diagnosis 
was Meniere's syndrome.  The VA examiner noted that the 
veteran did not have cerebellar gait between attacks and her 
daily activities were impaired only during attacks, which 
were transient.

In September 2003, the veteran also underwent a VA audiologic 
examination.  She reported continued episodes of positional 
vertigo, periodic tinnitus, and bilateral hearing loss.  The 
results of the audiogram were as follows:

  



HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
30
40
45
33
LEFT
15
35
35
35
30

Speech discrimination testing produced scores of 100 percent 
for the right ear and 96 percent for the left ear.  The 
diagnosis was mild high frequency sensorineural hearing loss 
in the right and left ears.

In a June 2004 letter, the veteran's mother stated that she 
observed the veteran having dizzy spells on numerous 
occasions.  She listed the dates she recalled the veteran 
having these dizzy spells.  She described the occurrences as 
the veteran grabbing onto the wall or a chair for balance 
when standing up or while walking.

During the October 2004 travel board hearing at the RO, the 
veteran testified that she had vertigo attacks three to four 
times a week and sometimes more.  These attacks consisted of 
dizzy spells that would put her off balance slightly.  She 
does not know when these spells will occur and usually needs 
to hold onto something solid to regain her balance.  She 
stated that she had fallen at times because she could not 
find something on which to hold.  She also testified that she 
had tinnitus randomly that is not always associated with her 
vertigo attacks.  However, during the vertigo attacks, she 
always has cerebellar gait.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The veteran's disability is rated as 30 percent disabling 
under Diagnostic Code 6205, Meniere's syndrome (endolymphatic 
hydrops).  38 C.F.R. § 4.87 (2004).  Under Diagnostic Code 
6205, a 30 percent rating is assigned for Meniere's syndrome 
with hearing impairment with vertigo less than once a month, 
with or without tinnitus.  A 60 percent evaluation is in 
order when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  It is noted that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  An evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Diagnostic Code 6205.

After careful review of the evidence of record, the Board 
finds that the veteran's Meniere's syndrome warrants a 100 
percent rating.  In this regard, the September 2003 
audiologic VA examination revealed that the veteran has 
bilateral mild high frequency sensorineural hearing loss.  In 
addition, the veteran testified during her October 2004 
travel board hearing and reported to the September 2001 and 
September 2003 VA examiners that she had vertigo attacks on 
an average of three times per week.  During these attacks she 
will get dizzy and lose her balance.  The September 2003 VA 
examination report notes that she reported falling two times 
within the last six months because she could not hold onto 
something to assist in regaining her balance.  Further, the 
September 2001 VA examiner diagnosed her with having 
bilateral intermittent tinnitus.  As the veteran has evidence 
of hearing loss, attacks of vertigo and cerebellar gait 
occurring more than once weekly, as evidenced by her losing 
her balance, and tinnitus, her symptoms meet the requirements 
for a 100 percent rating for Meniere's syndrome.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (2004).


ORDER

Entitlement to a 100 percent evaluation for Meniere's 
syndrome, effective April 16, 2001, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


